Citation Nr: 1531119	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  08-11 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from December 1977 to December 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2009, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claim and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In May 2011, the Board found that new and material evidence had been submitted to reopen the Veteran's left shoulder claim and then remanded the claim for further development.

In a December 2013 decision, the Board denied the Veteran's claim for service connection for a left shoulder disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

While his claim was pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case to the Board for further development and readjudication.  In an October 2014 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a left shoulder disability.  At his July 2009 hearing the Veteran testified that he injured his left shoulder while playing football in service.  He reported that his was examined by a corpsman, that x-rays were taken, and that he was put on a light duty profile for 10 days.  The Veteran indicated that his left shoulder had hurt him ever since, and that he had self-treated his painful left shoulder until 2006 when he found out that VA would provide him treatment.  He stated that he had only received left shoulder treatment from VA, and that he would have sought treatment years earlier if he had been aware that such treatment was available to him.  

The Veteran's service treatment records (STRs) reveal that the Veteran injured his shoulder in November 1980.  It is not entirely clear from the report whether the Veteran was treated for left shoulder pain or right shoulder pain because the report first notes that the Veteran reported left shoulder pain (abbreviated in the report with a circled capital "L"); however, at the end of the report, the examiner notes that the pain is in the right shoulder (abbreviated with a circled capital "R").  

VA examiners in October 2006 and June 2011 assumed that the STR was referring to the right shoulder and not the left shoulder; however, the Veteran has consistently reported left shoulder pain since the initial injury in 1980 and the Veteran's competent reports of left shoulder pain since service have not been considered by the VA examiners.  This is particularly important, where, as here, the STR from November 1980 makes reference to both shoulders, without clarifying whether it was actually the right shoulder or the left shoulder that was injured.  Given the Veteran's competent reports of left shoulder pain since service, and the STR from November 1980 which, at the very least, includes references to both shoulders, the Board must resolve all doubt in favor of the Veteran and find that the Veteran as likely as not injured his left shoulder in service.  As such another opinion is necessary to decide the claim.  Specifically, the examiner must opine as to whether the left shoulder injury in November 1980 is related to the Veteran's current left shoulder disability.  

Moreover, the Veteran has consistently reported that the injury in service involved the left rotator cuff, but no test has been conducted to determine if the Veteran has a current soft tissue injury to the left shoulder that would be consistent with what the doctors told the Veteran at the time of his injury in November 1980.  The record shows that numerous x-rays of the left shoulder have been taken, all of which are negative for acute boney abnormality or fracture, but it is well-established that an x-ray will not necessary show a soft tissue injury such as a ligament tear.  As such, on remand, the appropriate testing should be accomplished to determine the current state of the Veteran's left shoulder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file or electronic record all outstanding VA treatment records pertinent to the claim on appeal.  

2.  Schedule the Veteran for a VA orthopaedic examination to determine the current nature and likely etiology of any left shoulder disability.  All indicated tests, including an MRI, if necessary, should be accomplished to determine whether the Veteran has a soft tissue injury, injury to the rotator cuff, or other injury to the shoulder that is consistent with the type of injury he suffered in service.  

The examiner is directed to the November 1980 service treatment record which first references a left shoulder injury, but then references a right shoulder injury, leaving considerable ambiguity as to which shoulder was injured.  As the law requires resolution of all doubt in the Veteran's favor, the Board concedes that the November 1980 service treatment records involves an injury to the left shoulder, particularly given the Veteran's continued and consistent reports of a left shoulder injury in service and left shoulder pain ever since.  

The examiner is also directed to the Veteran's July 2009 hearing transcript, wherein he testified that he did not seek treatment for left shoulder pain until 2006 because he was unaware that such treatment was available to him.  Importantly, the VA treatment records show that the Veteran has suffered from a traumatic brain injury since 1983 which has left him with a seizure disorder, psychosis, and mental retardation.  As a result, the Veteran has been largely unemployed since that time.  

Please review the entire record and answer the following questions:  

a.  Please list all current left shoulder disabilities.

b.  Based on the Veteran's reports of left shoulder pain since service, the November 1980 injury report, and his claims that his initial injury possibly involved his rotator cuff, did the Veteran's current left shoulder disability at least as likely as not, (a 50 percent or higher probability) have its onset in service, or is it as likely as not otherwise related to the initial injury in service?

c.  Is the Veteran's description of his injury in service consistent with the type of injury involving a rotator cuff?  

A complete rationale for all opinions must be provided.  

3.  Thereafter, readjudicate the Veteran's claim of service connection for a left shoulder disability.  If the benefit sought on appeal remains denied, the Veteran and his service representative should be provided with a supplemental statement of the case and an appropriate period of time to respond before the case is returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




